DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 05/07/2021.
Claims 1-9 are pending and have been examined.

Acknowledgements
The references (Flitcroft et al. (US 2003/0028481), Rajarethnam (US 2013/0282590) and Filipi-Martin et al. (US 2002/0112168)) relied upon as the prior art have been reviewed for complete support.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft et al. (US 2003/0028481), Rajarethnam (US 2013/0282590) in view of Barry et al. (US 7,225,249).
With respect to claims 1, 5, and 9, Flitcroft discloses wherein a method of cloud-based electronic payment processing and payment processing server (Figs. 1, 11-12, 15-16; Pars. 69, 219, 205, 230-233), the method comprising:
a non-transient computer-readable medium carrying computer processing instructions stored thereon which, when executed by a computer, cause the computer to perform a sequence comprising (Abstract; Pars. 68, 73):
a computer processing system comprising a pending transaction database and configured to (Fig. 15; Pars. 231, 233):
 generating a unique single-use payment number (Figs. 1, 16, Items 1618; Pars. 72, 87), and
uniquely associating the single-use payment number with a financial account by saving in a pending transaction database uniquely in association with the single-use payment number and a financial account (Figs. 1, 4; Pars. 186, 229, 233);
encrypting the single-use payment number and providing the mobile device with the encrypted single-use payment number over another secure communications 
transmitting the encrypted single-use payment number to the mobile device over the another secure communications channel (Pars. 127, 148, 203, 206, 233-234, 239), 
the encrypting the single-use payment number comprising (by) confirming that the encrypted single-use payment number does not identify the financial account (Par. 55, 63, 72, 85, 120, 134, 136, 141, 217, 153);
the mobile device 
(i) receiving from a payment terminal a card number request requesting a card number from the mobile device (Pars. 127, 148, 203, 206, 233-234, 239),
(iii) receiving the encrypted single-use payment number from the payment processing server over the another secure communications channel (Fig. 16; Pars. 233, 240, 242-243),
(iv) generating a decrypted single-use payment number by decrypting the encrypted single-use payment number with the one cryptographic key (Pars. 141, 240), and
(v) transmitting the decrypted single-use payment number to the payment terminal in response to the card number request (Fig. 12; Pars. 127, 131, 220, 322, 240);
the payment terminal being configured to 
provide the payment processing server with a payment completion request requesting completion of the financial transaction (Figs. 11, 12, 13; Pars. 205, 207, 220-222, 234-235),
the payment processing server 
receiving from a payment terminal a payment completion request requesting completion of a financial transaction (Figs. 8-9, 11-13; Pars. 190, 185, 205, 220-222),
the encrypting the single-use payment number (by) comprising confirming that the encrypted single-use payment number does not identify the financial account (Figs. 12, 13; Pars. 138-143, 220-222, 234-235, 240); and
identifying the financial account associated with the (unique) decrypted single-use payment number by querying the pending transaction database with the decrypted single-use payment number (Fig. 7, 8, 13; Pars. 168, 185-186, 218, 221-222, 233), and
initiating completion of the financial transaction by one of transferring funds from, and obtaining authorization for a charge to, the identified financial account in an amount equal to the transaction amount (Figs. 7, 8, 12-13; Pars. 221-223).
Flitcroft does not explicitly disclose a payment processing server generating an asymmetric cryptographic key pair, over one secure communications channel providing a mobile device with a credential comprising one cryptographic key of the cryptographic key pair, uniquely associating the cryptographic key pair and the payment by saving the another cryptographic key of the cryptographic key pair in a pending transaction database uniquely in association with the payment and a financial account, the cryptographic key pair and the single-use payment number each being uniquely associated with the financial account; the payment processing server encrypting the payment with the another cryptographic key.  Rajarethnam Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Flitcroft nor does Rajarethnam explicitly disclose a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel.  Barry disclose a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel (Figs. 2, 51; Col. 10, Lines 15-57; Col. 112, Lines 41-58; Col. 137, Line 35-Col. 139, Line 42).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the secure socket layer (SSL) encryption communication protocol that is old and well known industry standard security protocols for communication between devices on the internet (Pars. 0232, 0243) of Flitcroft, Rajarethnam in view of a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel (Figs. 2, 51; Col. 10, Lines 15-57; Col. 112, Lines 41-58; Col. 137, Line 35-Col. 139, Line 42) of Barry in Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 6, Flitcroft, Rajarethnam in view of Barry discloses all the limitation as described above.  Additionally, Flitcroft discloses wherein the single use payment number has a life-time period, and the effecting completion of the financial transaction comprises the payment processing server confirming non-expiry of the life time period and effecting the completion of the financial transaction after confirming the non-expiry of the life-time period (Figs. 7, 8, 12, 13; Pars. 45, 56-57, 202, 208, 221-222).
With respect to claims 4, and 8, Flitcroft, Rajarethnam in view of Barry discloses all the limitation as described above.  Additionally, Rajarethnam discloses wherein the one cryptographic key comprises a public cryptographic key, and the another cryptographic key comprise a private cryptographic key (Pars. 8, 25, 29, 35, 38-39, 44).

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft et al. (US 2003/0028481), Rajarethnam (US 2013/0282590. 
With respect to claims 3 and 7, Flitcroft, Rajarethnam in view of Barry discloses all the limitation as described above.  Additionally Flitcroft discloses wherein the effecting completion of the financial transaction comprises identifying the financial account associated with the decrypted single-use payment number (Figs. 11-13; Pars. 205, 220-222).
Neither Flitcroft, Rajarethnam nor Barry specifically disclose server purging the asymmetric cryptographic key pair and the association from the pending database after the identifying the associated with decrypted.  Filipi-Martin disclose server purging the asymmetric cryptographic key pair and the association from the pending database after the identifying the associated with decrypted (Figs. 2, 4B; Paras 12-13, 38, 41).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the deleting/discarding of single use credential from the encrypted list once it has been accessed (Par. 89, 90, 140, 149) of Flitcroft, Rajarethnam, Barry in view of disclose server purging the asymmetric cryptographic key pair and the association from the pending database after the identifying the associated with decrypted (Figs. 2, 4B; Paras 12-13, 38, 41) of Filipi-Martin in order to prevent malicious users from learning a key and thus compromising the security of the system (Flitcroft, Par. 149) and to delete, erase, remove, trim encryption key pair and associated data upon expiration of the time (Filipi-Martin, Par. 12).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub ROnda et al. (US 2011/0265159): Hsu discloses a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel (Figs. 1-9; Pars. 95, 124, 128, 169).
PGPub Karandikar et al. (US 7,543,146): Karandikar discloses a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel using SSL communication protocol (Figs. 1-2).
PGPub Greenfield (US 6,748,528): Greenfield discloses a computer processing system establish with the mobile device another secure communications channel distinct from the one secure communications channel; the device establishing with the payment processing server another secure communications channel distinct from the one secure communications channel using SSL communication protocol via user authentication (Figs. 2-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685